Citation Nr: 1043816	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for prostate disease.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for skin cancer.

7.  Entitlement to service connection for a disability 
characterized by elevated cholesterol levels.

8.  Entitlement to service connection for a heart disability, 
claimed as an abnormal electrocardiogram (EKG).



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 
2000.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board notes that the December 2005 and 
March 2007 rating decisions treated this August 2005 rating 
decision as final.  However, as the Veteran submitted relevant 
evidence within one year of being notified of the August 2005 
rating decision, indeed the second rating decision was issued 
four months after the original denial, that evidence must be 
considered to have been filed in connection with the initial 
claim.  See 38 C.F.R. § 3.156(b); Charles v. Shinseki, 587 F.3d. 
1319 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  
For this reason, the RO accordingly characterized the issues on 
appeal as entitlement to service connection for prostate disease, 
bilateral hearing loss, and left shoulder disability.  The 
additional claim of service connection for a right shoulder 
disability was not appealed in the Veteran's May 2008 VA Form 9.  

Moreover, this additional evidence included the June 2006 
submission of photocopies of the Veteran's service treatment 
records which were not previously associated with the claims 
folder.  Under 38 C.F.R. § 3.156(c), VA is obligated to 
reconsider the claim if at any time after VA issues a decision on 
the claim VA receives or associates relevant official service 
department records that existed but had not been associated with 
the claims file when VA first decided the claim.  However, to the 
extent that the Veteran's service treatment records relate to 
additional claims previously decided within the August 2005 
rating decision, they must be considered de novo.

The Veteran indicated that he wanted a hearing before the Board.  
As the Veteran currently lives overseas, VA sent him a March 2010 
informing him that VA does not have hearing facilities outside of 
the United States and that the government does not pay 
transportation or other expenses incurred in conjunction with 
hearing.  See 38 U.S.C.A. § 7107(d)(1); 38 C.F.R. §20.705 
(authorizing hearings before the Board at its principal location 
in Washington, DC, or at a VA facility located within the area 
served by a RO).  The Veteran did not respond to this letter.  He 
was then scheduled for a Travel Board hearing in September 2010 
in Pittsburgh, PA.  However, the Veteran failed to report to that 
hearing.  As the record does not contain any additional contact 
from the Veteran or an explanation for his failure to report to 
this hearing, the Board deems the Veteran's request for an 
appeals hearing withdrawn.  See 38 C.F.R. § 20.704.

The issues of entitlement to service connection for left ear 
hearing loss, prostate disease, left shoulder disability, back 
disability, skin cancer, a disability characterized by elevated 
cholesterol levels, and a heart disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service treatment records show right ear hearing loss in 
September 1997 sufficient to constitute a disability due to 
impaired hearing.  Therefore, right ear hearing loss had its 
onset during the Veteran's military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As the Board is granting service connection for right ear hearing 
loss in this decision, which represents a complete grant of the 
benefit sought on appeal, no discussion of VA's duty to notify 
and assist with regard to that issue is necessary.  

Hearing Loss Claim

The Veteran's service treatment records show near-annual 
audiometric examinations.  The vast majority of these show 
clinically normal hearing.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (noting that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some degree 
of hearing loss).  Service treatment records from May 1995 show a 
pure tone threshold of 25 in the left ear at the 4000 Hz level, 
but otherwise normal hearing.  The May 1996 examination again 
found clinically normal hearing.  The last audiogram of record, 
however, is the September 1997 examination which found pure tone 
thresholds in the right ear sufficient to be considered a 
disability due to impaired hearing under 38 C.F.R. § 3.385.  
These levels were as follows:

HERTZ
1000
2000
3000
4000
Right Ear
20
30
40
40

As such, the in-service occurrence or aggravation requirement is 
met with regard to the right ear.  See Davidson, 581 F.3d 1313.  

As stated in the previous section, direct service connection 
requires competent and credible evidence of a current disability.  
See Davidson, 581 F.3d 1313.  The record does not contain post-
service audiometric findings.  Thus, there is no evidence upon 
which a finding of a current disability can be based.  However, 
the Board notes that hearing loss is considered a chronic 
condition under 38 C.F.R. § 3.309(a).  Therefore, the Board 
infers that hearing loss is not an acute disability from which a 
patient generally recovers and a continued diagnosis is presumed.   
As such, a finding of right ear hearing loss during the Veteran's 
service will be presumed chronic absent evidence to the contrary 
and the current disability requirement is met with regard to the 
right ear.

The third and final requirement for direct service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Davidson, 581 F.3d 
1313.  In the alternative, service connection may be established 
by a continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
As noted above, VA recognizes the Veteran's right ear hearing 
loss, which was documented in service, as a chronic disease.  See 
38 C.F.R. § 3.309(a).  Thus, affording the Veteran the benefit-
of-the-doubt, the evidence favors a finding of continuity of 
symptomatology back to his military service.  Accordingly, 
service connection for right ear hearing loss is warranted.


ORDER

Entitlement to service connection for right ear hearing loss is 
granted.


REMAND

The Veteran asserts that service connection is warranted for back 
disability, skin cancer, a disability characterized by elevated 
cholesterol levels, and a heart disability because they are 
related to military service.  The Board did find references to 
complaints of low back pain, elevated cholesterol levels, an 
abnormal EKG, and lesions on the Veteran's face.  The later 
rating decisions erroneously treated these records as new and 
material evidence for the associated issues of entitlement to 
service connection for back disability, skin cancer, a disability 
characterized by elevated cholesterol levels, and a heart 
disability instead of reconsidering the claims de novo under 38 
C.F.R. § 3.156(c).  

Additionally, service treatment records from February 1999 to 
December 1999 show complaints of left shoulder pain.  The Board 
notes that the Veteran's service treatment records also show 
complaints of right shoulder pain.  However, in his May 2008 VA 
Form 9, the Veteran specifically excluded his right shoulder 
claim from the issues he was appealing.

Service treatment records from February 1999 and April 1999 note 
a prostate-specific antigen (PSA) level of 3.4, which falls 
within the normal range of 0 - 4.  A PSA reading from January 
2001, nearly a year after the Veteran separated from service, 
shows a level of 3.79.  While this is again in the normal range, 
the Board notes that the PSA level had increased.  Private 
treatment records from December 2001 show a PSA above the normal 
level.

With regard to the claim of left ear hearing loss, the Board 
notes the Veteran's military occupational specialties include 
several years as a pilot and other specialties that would place 
him in or around airplanes.  Therefore exposure to engine noise 
is presumed.

To date, the Veteran has not been afforded VA examinations to 
determine whether he has a left shoulder, back, skin, 
cholesterol, and/or heart disability that is related to or had 
its onset in service nor has he been afforded VA examination 
related to his claim of left ear hearing loss.  In light of his 
contentions, the Board finds that VA examinations are necessary 
to adjudicate these claims.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, this case must be remanded.

Likewise, the Veteran has not been afforded VA examination 
related to his prostate condition.  As the record indicates that 
the Veteran has undergone a prostatectomy as treatment for this 
condition, this issue is remanded for a medical opinion in lieu 
of a full examination unless an examination is requested by the 
individual issuing the opinion.

The Board also notes that that some of the photocopies submitted 
by the Veteran in June 2006 were light to the point of being 
illegible.  If the Veteran feels that his copies of his service 
treatment records also relate to other previously claimed 
conditions, he is encouraged to resubmit clearer copies of those 
documents.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological 
examination to determine the nature and 
etiology of any left ear hearing loss found 
to be present.  The claims file should be 
made available to the examiner and reviewed 
in conjunction with this examination.  
Specifically, the VA examiner should address 
the following questions:

a.  Does the Veteran currently suffer from 
left ear hearing loss?

b.  If so, is it at least as likely as not 
than any currently diagnosed left ear 
hearing loss is related to or had its 
onset in service.  In offering this 
impression, the examiner must acknowledge 
and discuss the Veteran's in-service noise 
exposure.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

2.  Forward the claims folder to a VA 
examiner for the purpose of determining the 
nature and etiology of any prostate condition 
found to be present during the pendency of 
this appeal, including prostate cancer.  
Specifically, the VA examiner should address 
the following questions:

a.  During the pendency of the appeal, did 
the Veteran suffer from a prostate 
condition?
	
b.  If so, is it at least as likely as not 
than any such prostate condition was 
related to or had its onset in service.  
In offering this impression, the examiner 
must acknowledge and discuss the Veteran's 
rise in PSA levels immediately following 
his military service.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

If the examiner is unable to answer the above 
questions without a medical examination, he 
or she should so indicate and the RO/AMC 
should then schedule such an examination.

3. Schedule the Veteran for an examination to 
determine the nature and etiology of any left 
shoulder condition found to be present.  The 
claims file should be made available to the 
examiner and reviewed in conjunction with 
this examination.  Specifically, the VA 
examiner should address the following 
questions:

a.  Does the Veteran currently suffer from 
a diagnosed left shoulder disability?

b.  If so, is it at least as likely as not 
than any currently diagnosed left shoulder 
disability is related to or had its onset 
in service.  In offering this impression, 
the examiner must acknowledge and discuss 
the complaints of left shoulder pain in 
the service treatment records.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

4.  Schedule the Veteran for an examination 
to determine the nature and etiology of any 
back condition found to be present.  The 
claims file should be made available to the 
examiner and reviewed in conjunction with 
this examination.  Specifically, the VA 
examiner should address the following 
questions:

a.  Does the Veteran currently suffer from 
a diagnosed back disability?

b.  If so, is it at least as likely as not 
than any currently diagnosed back 
disability is related to or had its onset 
in service.  In offering this impression, 
the examiner must acknowledge and discuss 
the complaints of low back pain in the 
service treatment records.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

5. Schedule the Veteran for an examination to 
determine the nature and etiology of any skin 
condition found to be present.  The claims 
file should be made available to the examiner 
and reviewed in conjunction with this 
examination.  Specifically, the VA examiner 
should address the following questions:

a.  Does the Veteran currently suffer from 
a diagnosed skin disability, to include 
skin cancer?

b.  If so, is it at least as likely as not 
than any currently diagnosed skin 
disability is related to or had its onset 
in service.  In offering this impression, 
the examiner must acknowledge and discuss 
the notations of lesions on the Veteran's 
face in the service treatment records.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

6. Schedule the Veteran for an examination to 
determine the nature and etiology of any 
disability characterized by high cholesterol.  
The claims file should be made available to 
the examiner and reviewed in conjunction with 
this examination.  Specifically, the VA 
examiner should address the following 
questions:

a.  Does the Veteran currently suffer from 
a disability characterized by high 
cholesterol?

b.  If so, is it at least as likely as not 
than any currently diagnosed disability 
characterized by high cholesterol is 
related to or had its onset in service.  
In offering this impression, the examiner 
must acknowledge and discuss the elevated 
cholesterol levels noted in the service 
treatment records.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

7. Schedule the Veteran for an examination to 
determine the nature and etiology of any 
heart condition found to be present.  The 
claims file should be made available to the 
examiner and reviewed in conjunction with 
this examination.  Specifically, the VA 
examiner should address the following 
questions:

a.  Does the Veteran currently suffer from 
a diagnosed heart disability?

b.  If so, is it at least as likely as not 
than any currently diagnosed heart 
disability is related to or had its onset 
in service.  In offering this impression, 
the examiner must acknowledge and discuss 
the abnormal EKG in the service treatment 
records.

The examiner should provide all examination 
findings, along with the complete rationale 
for each opinion expressed and conclusion 
reached in a legible report.

8.  After the above development is completed, 
readjudicate the claims on appeal.  If any of 
the benefits sought are denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


